Title: To George Washington from John Hancock, 14 September 1777
From: Hancock, John
To: Washington, George



Sir
Philadelphia 14 Septr 1777 Sunday Morng

I have just Rec’d by Express a Letter from General Dickinson at Trenton, the Subject is of such importance that I Judged proper to Transmit you a Copy by Express, which is Inclos’d & to which I beg leave to Refer you.
Your favr by the Return Express I Rec’d & shall lay before Congress this morng. I have the honour to be Sir Your most Obedt Servt

John Hancock Presidt

